Citation Nr: 0125759	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  96-24 719	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for instability of the 
right knee with degenerative changes, currently evaluated as 
30 percent disabling.  

2.  Entitlement to an increased rating for chronic lumbar 
paraspinal spasm, currently evaluated as 40 percent 
disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to May 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied the benefits sought.  

The case was previously before the Board in March 1995, at 
which time it was Remanded to afford the veteran an 
orthopedic examination.  The case was again before the Board 
in December 1997, at which time it was again Remanded to 
comply with certain notice requirements.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The right knee disability is reflected by subjective 
complaints of pain and manifested primarily by degenerative 
changes and clinical observations of no more than moderate 
subluxation and lateral instability. 

3.  The chronic lumbar paraspinal disability is reflected by 
subjective complaints of pain and manifested primarily by 
clinical observations of the absence of postural 
abnormalities, the absence of regional atrophy, and the 
presence of essentially symmetrical deep tendon reflexes, and 
no objective evidence of any radiculopathy or recent clinical 
findings of muscle spasm and that his back had essentially 
recovered from his strains and that his current 
manifestations were secondary to degenerative lumbar disc 
disease which comes on with normal wear and tear and use of 
the back.  

4.  The veteran failed to report for VA medical examinations 
scheduled in August 1999 and May 2001, and the veteran did 
not provide VA with any excuse for his failure to report. 

5.  The veteran has at least a high school education together 
with experience in personnel along with training in 
computers.

6.  The veteran's service-connected disabilities are not 
shown to be so disabling as  to preclude him from securing or 
following substantially gainful employment in keeping with 
his education and occupational experience. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to rating greater than 30 
percent for instability of the right knee with degenerative 
changes are not met.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5261, 5262 
(2001); see also new regulations at 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159), promulgated pursuant to the enabling statute. 

2.  The criteria for entitlement to a rating greater than 40 
percent for chronic lumbar paraspinal muscle spasm are not 
met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, § 4.71, 
Diagnostic Codes 5292, 5293, 5295 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159), promulgated 
pursuant to the enabling statute. 

3.  The requirements for a total  disability rating based on 
individual unemployability due to  service-connected 
disabilities (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.1-4.14, 4.16, 4.18 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has met its duty to assist in the development of the 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Through the statement 
of the case, the supplemental statements of the case issued 
during the pendency of the appeal together with the special 
notice issued to the veteran on May 10, 2001, the appellant 
and the representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims.  The RO made reasonable efforts to obtain 
relevant records adequately identified.  In fact, it appears 
that all evidence identified by the appellant relative to 
these claims has been obtained and associated with the claims 
folder.  Service medical records are associated with the 
claims folder, and all identified treatment records available 
have also been associated with the file.  Multiple VA 
examinations were conducted, and copies of the reports 
associated with the file.  The Board additionally observes 
that the veteran was scheduled for VA joints examinations in 
August 1999 and most recently in May 2001, but the 
examinations were canceled because the veteran failed to 
report.  There is no indication of record that the letters 
notifying him of the examinations were undeliverable, and he 
has provided no reason or excuse for his failure to report.  
In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination.  In light of 
the foregoing, the Board finds that no further assistance is 
required to comply with the duty to assist the veteran under 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).  

Initially, the Board notes that the veterans claims should be 
denied completely and solely on the basis of his failure to 
report for several examinations per 38 C.F.R. § 3.655(b); 
however, in the interest of a fuller explanation only, the 
Board addresses below the merits below. 

In its deliberations, the Board has also taken into 
consideration the new regulations at 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.  Accordingly, the Board concludes that remanding the 
claims for additional development under the new statute is 
not necessary, and reviewing the claim without remanding it 
is not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384  (1993).  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claims, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Background

Service connection was established for the veteran's right 
knee and spasms of the lumbar spine pursuant to an unappealed 
August 1989 rating.  In August 1991, the veteran was afforded 
a VA orthopedic examination.  He complained of back pain.  On 
clinical examination, pain could not be elicited on 
palpation.  The back demonstrated full range of motion and X-
rays showed no abnormalities.  Diagnosis was muscle strain.  
The knee was tender without pain and the veteran was capable 
of full range of motion.  There was some slight swelling.  It 
seemed slightly unstable in the anterior direction without 
pain.  X-rays showed very slight narrowing of the medial 
aspect.  Outpatient treatment records from June 1992 reported 
a possible meniscal injury without varus or valgus 
instability or other symptomatology.  

In October 1992, the veteran underwent diagnostic 
arthroscopic surgery, which revealed an attenuated cruciate 
ligament without other pathology.  The veteran complained of 
mild lower back pain and he was fitted with a corset.  

In December 1992, he was afforded a VA examination.  Active 
flexion in both knees was to 135 degrees.  There was no 
ligamentous instability.  Lachman's and drawer tests were 
negative.  X-rays revealed a very small osteophyte on the 
anterior/superior margin body of L3-L5 without other lumbar 
defects.  X-ray of the knee demonstrated what appeared to be 
a bony prominence just superior of the lateral epicondyle and 
without other bony abnormality.

The veteran was afforded a VA spine examination in October 
1993.  Objectively, he was wearing back and knee braces.  
There was mild LS tenderness.  No spasm was noted.  Straight 
leg raising was positive at 45 degrees bilaterally.  Deep 
tendon reflexes were 1+ on the right knee, 2+ on the left and 
1+ at the left ankle and trace at right ankle.  There were no 
lower extremity sensory deficits.  There were no postural 
abnormalities or fixed deformities.  Range of motion testing 
showed flexion to 35 degrees with the brace and 30 without; 
extension to 0 degrees with brace and 2 degrees without; 
rotation to 10 degrees left with and without brace and 10 
degrees right with brace and 15 degrees without brace; and 
lateral flexion to 5 degrees bilaterally with and without 
brace.

After twisting his knee about 10 days earlier and after which 
he had exquisite medial pain and locking of the right knee, 
the veteran underwent a right knee arthroscopy with subtotal 
medial meniscectomy on March 23, 1995.  He was awarded a 
temporary total rating for convalescence until May 1, 1995.

The veteran was afforded another VA examination in April 1995 
toward the end of his convalescence award.  Objectively, the 
veteran limped on the right lower extremity.  He undressed in 
an easy manner.  He was able to bend forward to remove his 
shoes, bending quite easily in the chair.  It was observed 
that he did not protect his back from motion but he was noted 
to still protect the knee at that time.  He was unable to 
fully extend the knee because of pain.  The iliac crests were 
noted to be at the same levels.  There was normal lumbosacral 
lordosis.  He bent forward only minimally and extended only 
to neutral.  Right lateral bending was accomplished to 7 
degrees an left lateral to 7 degrees with complaints of knee 
pain.  While sitting on the table, knee jerk was 2+ on the 
left and ankle jerks were 1+bilaterally (right knee jerk was 
not checked because the veteran complained that it was still 
tender and was still swollen).  Straight leg raising was to 
90 degrees bilaterally.  The veteran complained of pain on 
full extension.  There was full range of hip motion without 
discomfort.  There was no atrophy in either calf.  There were 
three portals on the right knee that were reported as 
healing.  Ligaments were intact and stable.  There was a 
slight anterior drawer sign that was stable and a 1+ 
Lachman's that was stable.  X-rays of the spine showed only 
minimal degenerative change, particularly with a small spur 
on L3, indicating some wear but not pronounced.  X-rays of 
the knee were within normal limits.  The examiner offered the 
opinion that the repaired ligament had resulted in good 
stability.  The examiner also expressed the opinion that the 
veteran's back had recovered from strains and that present 
complaints were due to degenerative disk changes, which the 
examiner characterized as early.


Knee

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Where there is limitation of leg flexion to 15 degrees, a 30 
percent evaluation would be warranted.  Where the limitation 
is to 30 degrees, a 20 percent evaluation is warranted.  A 10 
percent evaluation is warranted where leg flexion is limited 
to 45 degrees.  Where limitation is at 60 degrees or more a 
noncompensable evaluation is applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 10 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

In a precedent opinion, the VA General Counsel held that 
where, as here, the medical evidence shows the veteran has 
arthritis of the knee and where the diagnostic code 
applicable to his disability is not based on limitation of 
motion, a separate rating for limitation of motion may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (O.G.C. Prec. 23- 97).  
Specifically, the General Counsel stated that "[w]hen a knee 
disorder is already rated under DC 5257, the veteran must 
also have limitation of motion under DC 5260 or DC 5261 in 
order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned."  
Id. at 3.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

The provisions of 38 C.F.R. § 4.71a, diagnostic code 5010 
provide that traumatic arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  The normal range of motion of the knee 
is set out as 0 degrees of extension to 140 degrees of 
flexion at 38 C.F.R. Part 4, Plate II.  When there is 
limitation of motion demonstrated, such as is produced by 
arthritis, evaluation is pursuant to Diagnostic Codes 5260 or 
5261. 

The pathology and symptomatology associated with the injury 
and associated March 1995 right knee arthroscopic repair 
appear to have been fully accommodated by the assignment of a 
temporary total rating for convalescence.  

The Board additionally observes that evidence of record prior 
to March 1995 fails to demonstrate more than moderate 
recurrent subluxation or lateral instability of the right 
knee.  The post operative medical evidence from April 1995 
essentially suggests the absence of any instability or 
subluxation.  The right knee ligaments appear intact, and no 
muscle atrophy was reported.  By employing such terms as 
"healing", that examination indicates that even further 
improvement of the veteran's right knee could be expected.  
Based on the foregoing, the Board finds that the evidence 
warrants, at most, a 20 percent rating under DC 5257.  
Nevertheless, in consideration of the presence of 
degenerative changes, a separate 10 percent evaluation, but 
no more, may be warranted.  With respect to the range of 
motion of the veteran's right knee, none of the VA clinical 
records or examination report indicate that the veteran's 
limitation of motion is to a compensable level under the 
applicable diagnostic rating codes.  For example, there is no 
indication that the limitation of flexion of the right knee 
is to 45 degrees or that extension is limited to 10 degrees.  
Nevertheless, since there was some painful limitation of 
motion reported on the April 1995 examination, affording the 
benefit of the doubt to the veteran, a 10 percent evaluation 
may be assigned for this functional impairment albeit such 
findings were reported while the veteran was convalescing and 
in receipt of a 100 percent rating.  Notwithstanding, in the 
absence of limitation of flexion to 30 degrees or limitation 
of extension to 15 degrees, an evaluation in excess of 10 
percent for limitation of motion is not warranted.  The Board 
has further considered whether a higher evaluation may be 
warranted on the basis of functional loss due to pain.  
However, apart from the April 1995 findings, pain was not 
shown to have produced even a compensable limitation of 
motion.  As also noted above, the veteran has failed to 
appear for two VA examinations to determine the current 
severity of his right knee.  Evidence from such examinations 
could have been useful in advancing the veteran's claims.  In 
conclusion, since a severe level of disablement under 
Diagnostic Code 5257 is not shown or approximated and in 
consideration of degenerative changes, the assigned 30 
percent evaluation will not be disturbed.

Lumbar Spine

Under the provisions of Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), a 40 percent evaluation is 
warranted for severe limitation of motion; a 20 percent 
evaluation is warranted for moderate limitation of motion; a 
10 percent evaluation is warranted for slight limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292.

Under the provisions of Diagnostic Code 5293 (intervertebral 
disc syndrome), a 60 percent evaluation is warranted where 
the disorder is pronounced with little intermittent relief, 
there is sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there are neurologic findings, 
such as absent ankle jerk, appropriate to the site of the 
diseased disc; a 40 percent evaluation is warranted where the 
disorder is severe with intermittent relief from recurring 
attacks; a 20 percent evaluation is warranted where the 
disorder is moderate with recurring attacks; a 10 percent 
evaluation is warranted where the disorder is mild. 38 C.F.R. 
§ 4.71a, Code 5293.

Under the provisions of Diagnostic Code 5295 (lumbosacral 
strain), a 40 percent evaluation is warranted where the 
disorder is severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward flexion, loss of lateral motion, arthritic changes 
or narrowing or irregularity of intervertebral spaces, or 
some of the above with abnormal mobility on forced motion; a 
20 percent evaluation is warranted for muscle spasm on 
extreme forward flexion and loss of lateral spine motion on 
one side; a 10 percent evaluation is warranted for 
characteristic pain on motion; a noncompensable evaluation is 
warranted where there are only slight subjective symptoms.  
38 C.F.R. § 4.71a, Code 5295.

The Board notes the absence of postural abnormalities, the 
absence of regional atrophy, and the presence of essentially 
symmetrical deep tendon reflexes.  There was no objective 
evidence of any radiculopathy or recent clinical findings of 
muscle spasm.  Clinical range of motion findings developed at 
the April 1995 VA examination are simply not correlated with 
the fact that the veteran did not protect his back from 
motion and he could bend and undress in an "easy manner".  
Moreover, the latest examination suggests, for all intents 
and purposes, that the veteran's back has improved 
significantly.  Furthermore, the veteran's assigned rating, 
40 percent under Diagnostic Code 5295, already equates to the 
most severe level of limitation of motion of the lumbar 
spine, Diagnostic Code 5292, short of ankylosis.  After 
review of the evidence of record, the Board finds that the 
evidence associated with the veteran's claims file does not 
show that the criteria for a rating in excess of 40 percent 
have been met.  The medical evidence associated with the 
veteran's claims file does not show symptoms compatible with 
sciatic neuropathy or other neurological findings such that a 
rating in excess of 40 percent is not shown or approximated.  
See Francisco supra.  

In reaching the foregoing determinations, the Board has 
considered the complete history of the veteran's 
disabilities.  The Board has also considered the current 
clinical manifestations of the disabilities and their 
potential effect on the veteran's earning capacity, as well 
as the effects upon his ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The functional impairment which can 
be attributed to pain or weakness has also been considered, 
see 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 
206.  Considering further that the injuries in this instance 
are at the lower boundaries of the respective evaluation 
levels and that the assigned ratings span even more extensive 
injuries than are involved here, the Board regards the 
assigned rating as fully adequate to also embrace the 
veteran's pain and any limitation of motion involved here.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, for the reasons stated, the Board finds no 
regulatory provisions that would support the assignment of 
any higher rating.  Evaluation of the veteran's back and knee 
conditions under other Diagnostic Codes would not be more 
beneficial to the veteran in the absence of such 
symptomatology demonstrating pertinent pathology or more 
debilitating conditions thereunder.  For example, ankylosis 
is defined as immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  A review of clinical findings 
indicates that the veteran could perform range of motion 
testing of the right knee and lumbar spine.  As such clearly 
establishes that ankylosis is not present, the criteria set 
forth in Diagnostic Codes pertaining to ankylosis of the 
lumbar spine and knee are inapplicable and cannot serve as 
the basis for an increased rating.

Further, as the preponderance of the evidence is against the 
claims for an increase, the benefit of the doubt doctrine is 
not applicable, and the veteran's claims for an increase must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

There is no competent evidence of record which indicates that 
the veteran's disabilities has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care recently.  Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 

TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when there are two 
or more disabilities, at least one disability is ratable at 
40 percent or more, and any additional disabilities result in 
a combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

Service connection presently is in effect for chronic muscle 
spasms of the lumbar spine, evaluated as 40 percent 
disabling, right knee instability with degenerative changes, 
evaluated as 30 percent disabling and degenerative changes of 
the thoracic spine (noncompensable). 

According to the veteran's Certificate of Release from Active 
Duty (DD-214), he has a high school education, as well as 
several years experience as a personnel specialist along with 
some computer training.  The Board observes from handwritten 
communications submitted by the veteran that he also 
communicates fairly well.

The Board has thoroughly reviewed the evidence of record, as 
described in pertinent part above.  However, the Board finds 
no medical or other evidence of record that the veteran is 
unemployable due to his service-connected disabilities.  The 
veteran's service-connected disabilities are not shown to be 
so disabling as to preclude him from securing or following 
substantially gainful employment in keeping with his 
education and occupational experience.  The Board 
acknowledges that the veteran's service-connected 
disabilities may impair employment activity, particularly 
those requiring vigorous manual labor.  However, that factor 
alone is not enough to consider the veteran unemployable. 

The record does not demonstrate current complaints, treatment 
or diagnosis relating to the thoracic spine.  The veteran 
and/or his representative do not assert that this disability 
has increased or contributes to any current claim.  
Accordingly, the Board concludes that this disability does 
not render or contribute to the veteran being unable to 
secure or follow a substantially gainful occupation as 
claimed.

Additionally, the Board observes that the April 1995 VA 
medical examination included a statement indicating that the 
veteran's current back disability was "secondary to 
degenerative lumbar disk disease which comes on with normal 
wear and tear and use of the back."  The Board concludes 
from such comments that the veteran's back is not so markedly 
impaired that the assigned evaluation does not amply 
compensate the disability.  

The Board also concludes that the condition of the veteran's 
right knee, as described more fully above, was improving as 
of April 1995.  More current evidence, which might have 
indicated otherwise or been favorable to the veteran's claims 
was not available because the veteran failed to report for 
scheduled examinations. 

Based upon the above analysis the Board finds that there is 
no medical statement or other evidence of record indicating 
the veteran is unable to work due to his service-connected 
disabilities.  Furthermore, the Board emphasizes that 
difficulty in obtaining or retaining employment is not the 
standard; rather, it must be shown that the veteran's 
service-connected disabilities preclude all forms of 
substantially gainful employment, consistent with his 
educational and vocational history.  Such is not shown here 
by persuasive evidence.  Here, the veteran is shown to have 
at least a high school education and that he can communicate 
well.  He has training in areas that do not require extensive 
physical exertion.  Nor has the veteran demonstrated that he 
has such an unusual disability picture, in that there is no 
evidence of frequent hospitalizations or treatment records 
for the claimed disabilities.  In short, there is simply no 
persuasive evidence of record that supports the veteran's 
claim that he is unemployable by virtue of his service-
connected disabilities.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to service-connected disabilities.  The 
Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim for a total rating; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is inapplicable.  See Gilbert, 1 Vet. App. at 55-56.



ORDER

Entitlement to increased evaluation for instability of the 
right knee with degenerative changes is denied. 

Entitlement to increased evaluation for chronic lumbar 
paraspinal spasm is denied. 

Entitlement to TDIU due to service-connected disabilities is 
denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

